DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 8 claims and claims 1-8 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
dividing a first partial unit of a current picture into a plurality of second partial units based on division information signaled from the bitstream”. However, the Examiner, after careful review of the original disclosure, could not find any recitation of what a “first partial unit” or “second partial units” are. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail. Similar issue exists in claims 7 and 8. All other claims are rejected for the same reason due to their direct or indirect dependencies on the rejected base claim(s).  

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “wherein the first partial unit is a unit having a scan order independently”. It is not clear what is meant by the term “independently”. Is the scan order supposed to do something independently, or if it is meant to be independent, then what is it independent of? The claim language creates ambiguity in interpreting the actual scope of the claim and therefore results in indefiniteness. Similar issue exists in claims 7 and 8. All other claims are rejected for the same reason due to their direct or indirect dependencies on the rejected base claim(s).  

Claim 7 recites the limitation "determining the scan order of the first sub-unit".  There is insufficient antecedent basis for the term “the first sub-unit” in the claim, because none of the preceding claim limitations define what a “first sub-unit” is.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPub 2021/0337197 A1) in view of Zheng et al. (WO 2012/087713 A1) (See attached document).

Regarding claim 1, Lee teaches a method of decoding an image with an image decoding apparatus (Fig. 2, reference numeral 200), comprising: 
receiving a bitstream ([0082]; Fig. 2 shows the encoded bitstream NAL being received by the decoder 200); 
dividing a first partial unit of a current picture into a plurality of second partial units (Figs. 5A, 5B show the division of a first partial unit of a picture into plurality of second partial units) based on division information signaled from the bitstream ([0115]; it teaches a flag called binary_split_flag which indicates whether the coding block is divided into two coding blocks); wherein the first partial unit is a unit having a scan order independently ([0230]; It teaches that the scanning order of the current block is determined based on the size, shape or prediction mode of the current block itself, meaning it is dependent completely on itself, independent of parameters related to other blocks. Moreover, in [0275], L13-16, it teaches that the scanning order could be predetermined, meaning it is set independently), 
determining, based on a flag signaled from the bitstream, whether to apply an adaptive scan order to the first partial unit (In [0263], it teaches a flag called transform_skip_flag, which indicates whether to perform transform or not, which is analogous of saying, whether the scanning is performed or not on the transform coefficient blocks. In [0085], it teaches that the decoder receives information from the encoder of how the scanning order is coded in the encoder, wherein in [0241], it teaches an adaptive scan ordering of the current block); 
in response to the determination that the adaptive scan order is applied to the first partial unit (In [0085], it teaches that the decoder receives information from the encoder of how the scanning order is coded in the encoder, wherein in [0241], it teaches an adaptive scan ordering of the current block), determining, based on index information signaled from the bitstream, the scan order of the first partial unit from among scan candidates pre-defined in the image decoding apparatus ([0229]; [0233]; It teaches scanning order candidates having particular sets of scanning orders, e.g., zigzag or diagonal, horizontal, vertical, wherein in [0275], L13-16, it teaches that the scanning order could be predetermined), wherein the index information specifies one of the scan candidates ([0228]; Fig. 16, reference numeral S1630; It teaches that the indication of a residual block other than 0 being included in the current block signals the scanning order of the current block); and 
decoding each of the second partial units according to the determined scan order (Fig. 20; [0240]).  
Although, Lee teaches in Fig. 16, S1630, that the indication of a residual block other than 0 being included in the current block signals the scanning order of the current block, but it does not explicitly teach an index information specifying the scan candidates. 
However, Zheng et al. teach a system in the same field of endeavor (Abstract), where it teaches generating a syntax element in order to select a particular scan order among a set of top scan order candidates (Zheng et al.; [0055]-[0057]; [0082]-[0083]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lee’s invention of determining scanning order of sub-blocks in view of the prediction mode of the current block to include Zheng et al's usage of signaling syntax element indicating the scan candidate, because the amount of signaling (Zheng et al.; [0083]).

Regarding claim 2, Lee and Zheng et al. teach the method of claim 1, 
wherein when the flag is a first value, the adaptive scan order is applied, and 
wherein when the flag is a second value, the adaptive scan order is not applied (Lee; In [0263], it teaches a flag called transform_skip_flag, which indicates whether to perform transform or not, which is analogous of saying, whether the scanning is performed or not on the transform coefficient blocks. In [0085], it teaches that the decoder receives information from the encoder of how the scanning order is coded in the encoder, wherein in [0241], it teaches an adaptive scan ordering of the current block).  

Regarding claim 3, Lee and Zheng et al. teach the method of claim 1, wherein the scan candidates include a first scan candidate having a first scan order from left to right and a second scan order from top to bottom (Lee; Fig. 20 shows the candidate scan orders, e.g., horizontal scan order from right to left and vertical scan order from bottom to top. However, in [0275] it specifically teaches that the scan order could “include at least one of a Z scan, a vertical scan, or a horizontal scan, or a reverse order of the Z scan, the vertical scan, or the horizontal scan”, which means the reverse horizontal scan order from left to right and reverse vertical scan order from top to bottom are part of the scan candidates) and a second scan candidate having a first scan order from right to left and a second scan order from top to bottom (Lee; Fig. 20 shows the candidate scan orders, e.g., horizontal scan order from right to left and vertical scan order from bottom to top. However, in [0275] it specifically teaches that the scan order may “include at least reverse order of the Z scan, the vertical scan, or the horizontal scan”, which means the forward horizontal scan order from right to left and reverse vertical scan order from top to bottom are part of the scan candidates).  

Regarding claim 4, Lee and Zheng et al. teach the method of claim 3, wherein when the scan order of the first partial unit is determined as the first scan candidate, a starting point of the scan order is a second partial unit located at a top-left of the first partial unit (Lee; In Fig. 20, if the scan order of the current block is reverse horizontal (left to right), then the starting point of the scan order may start from the top left of the current block which is the location of the of the first sub-block).  

Regarding claim 5, Lee and Zheng et al. teach the method of claim 3, wherein when the scan order of the first partial unit is determined as the second scan candidate, a starting point of the scan order is a second partial unit located at a top-right of the first partial unit (Lee; In Fig. 20, if the scan order of the current block is forward horizontal (right to left), then the starting point of the scan order may start from the top right of the current block which is the location of the of the first sub-block).  

Regarding claim 6, Lee and Zheng et al. teach the method of claim 1, wherein the division information includes information on whether binary-tree division is supported (Lee; Fig. 4, 5A-B; [0025]-[0026]).  

7, Lee teaches a method of encoding an image with an image encoding apparatus (Fig. 1, reference numeral 100), comprising: 
dividing a first partial unit of a current picture into a plurality of second partial units (Figs. 5A, 5B show the division of a first partial unit of a picture into plurality of second partial units); wherein, the first partial unit is a unit having a scan order independently ([0230]; It teaches that the scanning order of the current block is determined based on the size, shape or prediction mode of the current block itself, meaning it is dependent completely on itself, independent of parameters related to other blocks. Moreover, in [0275], L13-16, it teaches that the scanning order could be predetermined, meaning it is set independently),
determining whether to apply an adaptive scan order to the first partial unit (In [0263], it teaches a flag called transform_skip_flag, which indicates whether to perform transform or not, which is analogous of saying, whether the scanning is performed or not on the transform coefficient blocks. In [0085], it teaches that the decoder receives information from the encoder of how the scanning order is coded in the encoder, wherein in [0241], it teaches an adaptive scan ordering of the current block); 
in response to the determination that the adaptive scan order is to be applied to the first partial unit (In [0085], it teaches that the decoder receives information from the encoder of how the scanning order is coded in the encoder, wherein in [0241], it teaches an adaptive scan ordering of the current block), determining the scan order of the first sub-unit among scan candidates pre-defined in the image encoding apparatus ([0229]; [0233]; [0235]-[0236]; [0239]; It teaches scanning order candidates having particular sets of scanning orders, e.g., zigzag or diagonal, horizontal, vertical, wherein in [0275], L13-16, it teaches that the scanning order could [0239], it teaches the scanning order of each of the sub-blocks of the first partitioned block); and 
generating a bitstream by encoding each of the second partial units according to the determined scan order ([0275]; It teaches generating a bitstream with the information regarding the scan order sequence of the sub-blocks), 
wherein the bitstream includes division information on the dividing of the first partial unit ([0115]; it teaches a flag called binary_split_flag which indicates whether the coding block is divided into two coding blocks), a flag (In [0263], it teaches a flag called transform_skip_flag, which indicates whether to perform transform or not, which is analogous of saying, whether the scanning is performed or not on the transform coefficient blocks. In [0085], it teaches that the decoder receives information from the encoder of how the scanning order is coded in the encoder, wherein in [0241], it teaches an adaptive scan ordering of the current block), and index information on the determining of the scan order ([0229]; [0233]; It teaches scanning order candidates having particular sets of scanning orders, e.g., zigzag or diagonal, horizontal, vertical, wherein in [0275], L13-16, it teaches that the scanning order could be predetermined), 
wherein the index information specifies one of the scan candidates ([0228]; Fig. 16, reference numeral S1630; It teaches that the indication of a residual block other than 0 being included in the current block signals the scanning order of the current block), and 
wherein the flag indicates whether to apply the adaptive scan order to the first partial unit (In [0263], it teaches a flag called transform_skip_flag, which indicates whether to perform transform or not, which is analogous of saying, whether the scanning is performed or not on the transform coefficient blocks. In [0085], it teaches that the decoder receives information from the [0241], it teaches an adaptive scan ordering of the current block).  
Although, Lee teaches in Fig. 16, S1630, that the indication of a residual block other than 0 being included in the current block signals the scanning order of the current block, but it does not explicitly teach an index information specifying the scan candidates. 
However, Zheng et al. teach a system in the same field of endeavor (Abstract), where it teaches generating a syntax element in order to select a particular scan order among a set of top scan order candidates (Zheng et al.; [0055]-[0057]; [0082]-[0083]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lee’s invention of determining scanning order of sub-blocks in view of the prediction mode of the current block to include Zheng et al's usage of signaling syntax element indicating the scan candidate, because the amount of signaling information can be significantly reduced relative to a scheme that signals a choice relative to all possible candidate scan orders (Zheng et al.; [0083]).

Regarding claim 8, Lee teaches a non-transitory computer readable medium having stored thereon instructions that when executed by a processor ([0285]) of a decoding apparatus (Fig. 2, reference numeral 200) perform a decoding method, comprising: 
receiving a bitstream ([0082]; Fig. 2 shows the encoded bitstream NAL being received by the decoder 200); 
dividing a first partial unit of a current picture into a plurality of second partial units (Figs. 5A, 5B show the division of a first partial unit of a picture into plurality of second partial units) based on division information signaled from the bitstream ([0115]; it teaches a flag called binary_split_flag which indicates whether the coding block is divided into two coding blocks); wherein the first partial unit is a unit having a scan order independently ([0230]; It teaches that the scanning order of the current block is determined based on the size, shape or prediction mode of the current block itself, meaning it is dependent completely on itself, independent of parameters related to other blocks. Moreover, in [0275], L13-16, it teaches that the scanning order could be predetermined, meaning it is set independently), 
determining, based on a flag signaled from the bitstream, whether to apply an adaptive scan order to the first partial unit (In [0263], it teaches a flag called transform_skip_flag, which indicates whether to perform transform or not, which is analogous of saying, whether the scanning is performed or not on the transform coefficient blocks. In [0085], it teaches that the decoder receives information from the encoder of how the scanning order is coded in the encoder, wherein in [0241], it teaches an adaptive scan ordering of the current block); 
in response to the determination that the adaptive scan order is applied to the first partial unit (In [0085], it teaches that the decoder receives information from the encoder of how the scanning order is coded in the encoder, wherein in [0241], it teaches an adaptive scan ordering of the current block), determining, based on index information signaled from the bitstream, the scan order of the first partial unit from among scan candidates pre-defined in the image decoding apparatus ([0229]; [0233]; It teaches scanning order candidates having particular sets of scanning orders, e.g., zigzag or diagonal, horizontal, vertical, wherein in [0275], L13-16, it teaches that the scanning order could be predetermined), wherein the index information specifies one of the scan candidates ([0228]; Fig. 16, reference numeral S1630; It teaches that the indication of a residual block other than 0 being included in the current block signals the scanning order of the current block); and 
decoding each of the second partial units according to the determined scan order (Fig. 20; [0240]).
Although, Lee teaches in Fig. 16, S1630, that the indication of a residual block other than 0 being included in the current block signals the scanning order of the current block, but it does not explicitly teach an index information specifying the scan candidates. 
However, Zheng et al. teach a system in the same field of endeavor (Abstract), where it teaches generating a syntax element in order to select a particular scan order among a set of top scan order candidates (Zheng et al.; [0055]-[0057]; [0082]-[0083]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lee’s invention of determining scanning order of sub-blocks in view of the prediction mode of the current block to include Zheng et al's usage of signaling syntax element indicating the scan candidate, because the amount of signaling information can be significantly reduced relative to a scheme that signals a choice relative to all possible candidate scan orders (Zheng et al.; [0083]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “METHOD AND APPARATUS FOR SCAN ORDER SELECTION” – Filippov et al., US PGPub 2019/0020881 A1.
2. “ADAPTIVE SCANNING OF TRANSFORM COEFFICIENTS FOR VIDEO CODING” – Coban et al., US PGPub 2012/0099646 A1.

4. “COEFFICIENT SCANNING IN VIDEO CODING” – Joshi et al., US PGPub 2013/0051475 A1.
5. “METHODS AND SYSTEM FOR USING A SCAN CODING PATTERN DURING INTRA CODING” – Yu et al., US PGPub 2013/0003837 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485